                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


Margot Shapiro,

       Plaintiff,

v.                                           Case No. 18-11187

Roger Sherr, et al.,                         Sean F. Cox
                                             United States District Court Judge
      Defendants.
______________________________/

                                ORDER OVERRULING
                       PLAINTIFF’S OBJECTIONS AND UPHOLDING
                          MAGISTRATE JUDGE’S 12/4/18 ORDER

       The parties filed two motions seeking to compel discovery in this action: 1) a Motion to

Compel Documents filed by Defendants (ECF No. 18); and 2) a Motion to Compel Documents

filed by Plaintiff (ECF No. 21). This Court referred both motions to Magistrate Judge Elizabeth

Stafford.

       After hearing from the parties in writing regarding their respective positions, the

magistrate judge heard oral argument on December 3, 2018. During that hearing, the magistrate

judge set forth her rulings, and the reasons for same, on the record. Thereafter, she issued an

Order on December 4, 2018, wherein she: 1) denied Plaintiff’s Motion to Compel without

prejudice; and 2) granted in part, and denied in part, Defendants’ Motion to Compel. She

granted that motion with regard to Defendants’ Document Requests Number 1 and 5 but denied

the motion as to Request Number 6.

       Thereafter, Plaintiff filed Objections to the December 4, 2018 order. (ECF No. 33).


                                                 1
Those objections do not pertain to the magistrate judge’s denial of Plaintiff’s own Motion to

Compel. Rather, Plaintiff objects to the magistrate judge’s ruling as to Document Requests

Number 5 and 6 in Defendants’ Motion to Compel. Defendants filed a response to those

objections. (ECF No. 36).

         Pursuant to Fed. R. Civ. P. 72(a), this Court must modify or set aside any part of the

order in question “that is clearly erroneous or is contrary to law.”

         Having reviewed the relevant motion, the magistrate judge’s order, the transcript of the

motion hearing during which the magistrate judge set forth the basis for her rulings, Plaintiff’s

objections, and Defendants’ response to same, this Court concludes that Plaintiff has not shown

that the magistrate judge’s rulings are clearly erroneous or contrary to law. Her rulings are well-

reasoned and supported by the allegations in Plaintiff’s Complaint. As such, the Court hereby

OVERRULES Plaintiff’s Objections and UPHOLDS the magistrate judge’s December 4, 2018

order.

         IT IS SO ORDERED.

                                               s/Sean F. Cox
                                               Sean F. Cox
                                               United States District Judge

Dated: February 21, 2019




                                                  2
